*242Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
.Shayna Palmer appeals the district court’s orders excluding her expert witness and granting summary judgment to Big Lots Stores, Inc. Assuming, without deciding, that the factual observations of Palmer’s expert witness should have been admitted, and having reviewed the parties’ briefs and the record on appeal, we find no reversible error in the grant of summary judgment because a jury would still have had to resort to “conjecture, guess, or random judgment” to find liability on the part of Big Lots. See Town of West Point v. Evans, 224 Va. 625, 299 S.E.2d 349, 351 (1983). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.